Citation Nr: 0011321	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from right knee surgery at a VA facility in March 
1987.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.  His claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a right knee 
disorder, post-operative status, was received by the RO in 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to have resulted from right knee surgery at the 
Fayetteville, North Carolina VA Medical Center (VAMC) in 
March 1987.  The veteran appealed and was afforded a hearing 
at the RO in December 1998.  His claim was denied by the 
hearing officer as reflected in a January 1999 supplemental 
statement of the case (SSOC).


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as a 
result of VA surgery in March 1987 is plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151) for additional right knee 

disability claimed as a result of VA surgery in March 1987.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran and his representative contend, in essence, that 
he developed additional disability as a result of right knee 
surgery at the Fayetteville, North Carolina VAMC in March 
1987.  Specifically, the veteran maintains that his knee 
replacement only lasted seven years and that it should have 
lasted 8-10 years according to the VA physicians.  Further, 
he contends that the VA physician who performed the surgery 
noted previous problems with the instrumentation used to 
achieve a total knee replacement in the past; nonetheless, 
the VA doctor used the instrumentation knowing of past 
problems.

The record reflects that the veteran has a long history of 
degenerative joint disease in both knees.  In 1980, the 
veteran had a left total knee replacement.  He experienced 
increasing symptoms in the right knee and had an upper tibial 
osteotomy in 1985.  The veteran again experienced increased 
pain and underwent a total knee replacement on the right side 
in March 1987 at the Fayetteville, North Carolina VAMC.  The 
veteran had surgery on the right knee on March 31, 1987.  The 
operative report noted that the instrumentation with the 
Insall-Burstein prosthesis had been giving some problems on 
previous total knee replacements; it was specifically 
indicated in the operative report that new instrumentation 
had been borrowed from the manufacturer for use in the 
veteran's surgical procedure.  The wound healed well and the 
sutures were removed on the 10th day.  Post-operatively, the 
veteran was noted to do well; he was placed on the passive 
motion exerciser and ambulated initially with a walker and 
then a cane.  The only noted complication was one of an acute 
tracheitis due to Haemophilus influenzae and this was treated 
and largely settled by the time of his discharge from the 
hospital on April 14, 1987.  The 

veteran was fitted for a Swedish knee cage to be worn for 
three months on the right knee.

In 1995, the veteran sustained a new injury to his right knee 
while climbing stairs when he heard a "popping" sound.  He 
initially sought treatment with a private orthopedist, David 
Esposito, M.D.  Dr. Esposito indicated in November 1995 that 
he wanted to speak with the representative from the 
prosthetic company about the possibility of increasing the 
size of the veteran's polyethylene spacer to address his 
patella problem in the right knee versus performing a 
complete revision.  Dr. Esposito referred the veteran back to 
the physician who had performed his right total knee 
replacement, Douglas S. McFarlane, M.D.

A letter dated in January 1996 was received from Dr. 
McFarlane, the orthopedic physician who performed the 
veteran's total knee replacement on the right side in March 
1987 when he was employed as a VA physician at the 
Fayetteville, North Carolina VAMC.  Dr. McFarlane, currently 
in private practice, indicated that the veteran's current 
symptoms in the right knee were almost completely controlled 
by the use of a patella brace.

Thereafter, the veteran returned to Dr. Esposito in April 
1998.  At that time, the veteran indicated that Dr. McFarlane 
advised bracing or revision of the right knee replacement.  
The veteran complained of pain in the superior aspect of the 
knee and reported that his brace was in disrepair.  Dr. 
Esposito noted that the veteran was tolerating the brace 
well; a new brace was prescribed at that time.

A VA medical opinion dated in August 1998 based on a review 
of the claims folder and the veteran's contentions regarding 
the VA surgical treatment in March 1987 concluded that there 
was no additional disability shown as a result of VA 
treatment.  The opinion, submitted by a VA orthopedic 
surgeon, noted that the veteran had undergone a right total 
knee replacement at the Fayetteville, North Carolina VAMC in 
March 1987 using an Insall-Burstein total condylar prosthesis 
plus a patellar button.  The discharge summary noted no 
complications and a relatively routine 

post-operative course.  There are no documented complaints of 
right knee pain until 1995.  At that time, the veteran heard 
a pop in his right knee while climbing a flight of stairs.  
He experienced constant pain and crepitation; physical 
examination showed mild swelling with no heat or erythema to 
suggest an infection.  X-rays were consistent with a non-
united patellar fracture.  A bone scan was consistent with a 
fracture of the proximal pole of the patella, which 
apparently went to a fibrous union, and a lucency under the 
lateral tibial tray, consistent with possible pending 
loosening (which was noted to be possible with any 
prosthesis).  Private treatment records dated in January 1996 
noted that the veteran's right knee symptoms were well 
controlled with the use of a patellar brace.  In April 1998, 
the veteran was prescribed a new brace due to right knee 
pain, valgus instability and the old patellar fracture with a 
fibrous union.  He was advised to return as needed.  The VA 
physician commented that the physician for whom the 
prosthesis used on the veteran in 1987 was named, Dr. Insall, 
was and remains, one of the most highly regarded experts in 
the design of prostheses.  He further indicated that no 
prosthesis is free of problems and that 10 year life for a 
prosthesis was considered to be "good."

At his RO hearing in December 1998, the veteran testified 
that following his right knee replacement in 1987 he wore the 
Swedish knee cage for a few months.  Thereafter, the veteran 
said that he was not having any trouble with the knee and 
quit wearing the knee cage.  In November 1995 he was going up 
some stairs and felt something in his right knee pop; the 
knee began to swell immediately.  When the swelling did not 
subside within a few days, the veteran was seen by a private 
orthopedist, Dr. Esposito.  The veteran was referred back to 
the physician who had performed the knee replacement in 1987, 
Dr. McFarlane.  Dr. McFarlane told him that he could have the 
joint replaced or wear a brace for the rest of his life.  
Because of cancerous tumors on his liver, the veteran was 
told that he could not have surgery.  He described constant 
pain in his right knee since November 1995.  He is no longer 
able to ambulate without the assistance of a cane.



II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there had to be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated the requirement of fault contained in 38 C.F.R. 
§ 3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, 
excluding section (c)(3), remained valid.  This decision was 
ultimately affirmed by the United States Supreme Court  in 
Brown v. Gardner, 115 S.Ct. 552 (1994).  The Court's decision 
in the Gardner case applies to all claims for 1151 benefits 
filed prior to October 1, 1997.  As noted above, the 
veteran's claim was received in September 1997.

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining whether additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it is necessary to show 

that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b),(c).  The amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such 


evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the issue turns on medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App.  at 93.  In 
determining whether the claim is well grounded, the evidence 
is generally presumed to be credible.  See Arms v. West, 12 
Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.3d at 1468 and Morton v. West, 12 Vet. App. 477 (1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify the veteran of the evidence needed to support the 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App.  69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make his 
claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Because the veteran's claim was pending at the time of the 
statutory change, he is entitled to application of the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the case of any claim pending before 
October 1, 1997, the provisions of the old law are most 
favorable and will be applied.  VAOPGCPREC 40-97 (1997).  The 
veteran's claim was pending prior to October 1, 1997, and the 
old law will be applied to that claim.

Under either provision of 38 U.S.C.A. § 1151, a well-grounded 
claim would require evidence that the veteran currently have 
a particular disability, which was caused by VA treatment.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau 

v. Derwinski, 2 Vet. App. 141, 144 (1992).  A well-grounded 
claim for 38 U.S.C.A. § 1151 benefits would also require that 
the veteran submit competent evidence in support of his or 
her assertion that VA treatment caused additional disability.  
Ross v. Derwinski, 3 Vet. App. 141 (1992).

Following a complete review of the entire claims folder, the 
Board finds that the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
not well-grounded.  The evidence in this case shows that the 
veteran underwent a total right knee replacement at a VA 
facility in March 1987 with no complications noted.  The 
veteran did well until sometime in 1995 when he experienced a 
problem with his right knee after a new injury.  The veteran 
sought treatment with a private orthopedist who referred him 
back to the physician who had performed the right total knee 
replacement in March 1987.  The veteran was treated with a 
knee brace and records reflect that the veteran's symptoms 
were largely eliminated with the use of the brace.  He 
experienced some recurrence in symptoms and was advised that 
he could undergo a second right knee replacement or wear a 
neoprene knee sleeve to control the instability.  As a result 
of a nonservice-connected cancer condition, the veteran was 
told that surgery could not be performed.  The most recent 
records dated in 1998 show that the veteran was achieving a 
good response with the use of the brace again.

In sum, there is absolutely no competent evidence of record 
showing the presence of any increased disability which is 
shown to have resulted from the VA surgical treatment in 
March 1987.  The only evidence speaking to the question of a 
relationship between the March 1987 surgery and the veteran's 
current right knee complaints is VA medical opinion evidence 
regarding the expected life of a prosthetic knee device.  The 
veteran has complained that his prosthesis started causing 
problems after only 7 years when the expected life is 8-10 
years.  However, as noted in the August 1998 VA medical 
opinion, no prosthesis is without problems.  The veteran has 
had his prosthesis for more than 10 years.  No evidence has 
been submitted to support the veteran's contention that the 
prosthesis was in any way defective.  With respect to the 
statements in the operative report noting 

problems with the instruments used to install the prosthesis, 
the veteran's argument is without merit.  While it is true 
that the operative report referenced problems with the 
installation instruments, it is further noted that new 
instrumentation was obtained from the manufacturer for use in 
the veteran's surgical procedure.  As such, there is no 
showing of problems with the instrumentation used for the 
veteran's right total knee replacement.  While he has been 
advised that revision of the right knee replacement is a 
possible alternative, other medical conditions preclude the 
veteran from having surgery at the present time.  As the 
record in this case does not establish that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinion as to medical diagnoses and/or causation are not 
competent.  As lay statements, the veteran's conclusions are 
not sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of evidence of a nexus between the March 1987 
VA surgical treatment and some demonstrated increased 
disability (of which none has been documented), the veteran's 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  As such, there is 
no duty to assist him by obtaining a further opinion.  See 
Morton, supra.  Against this background, the veteran's claim 
is denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
right knee surgery at a VA facility in March 1987 is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

